NO. 07-05-0362-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MARCH 20, 2006

______________________________



VINCE ARTHUR HALL, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 320
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 49,685-D; HON. DON EMERSON, PRESIDING

_______________________________



Memorandum Opinion

_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

Appellant, Vince Arthur Hall, appeals from an order revoking his community supervision.  Originally, he was convicted of possessing a controlled substance upon his plea of guilty in accordance with a plea agreement.  Imposition of his five-year prison sentence was suspended on May 6, 2005, and the trial court placed him on community supervision for five years.  Thereafter, the State moved to revoke his probation alleging that he violated four conditions of same.  At the hearing on his motion, he pled true to violating one condition and acknowledged violating at least one more while undergoing examination.  Thereafter, the trial court granted the motion to revoke and ordered that he now serve the original five-year sentence.  

Appellant’s appointed counsel has filed a motion to withdraw,  together with an 
Anders
(footnote: 1)  brief wherein she certified that, after diligently searching the record, she has concluded that the appeal is without merit.  So too did she represent to this court that she copied appellant with her brief and informed him of both her belief that there was no reversible error and his right to file a response or brief 
pro se.  
By letter dated February 21, 2006, this court also informed appellant of his right to tender his own brief or response by March 23, 2006.  Appellant filed a response on March 13, 2006.

In compliance with the principles discussed in 
Anders, 
appellate counsel discussed  several potential areas of appeal and then explained why the trial court’s order was sound.  We too 
reviewed the record, 
sua sponte
, and found no arguably meritorious issue.  Nor did we find any of the conclusory allegations in appellant’s response arguably meritorious.   

There being no issue warranting reversal of the trial court’s order revoking appellant’s community supervision, we affirm it and also grant appellate counsel’s motion to withdraw.



Brian Quinn 

          Chief Justice 



Do not publish.

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).